UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: July 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. CEO corner TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 12 Trustees & officers page 32 For more information page 36 To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice, or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new I want to feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of July 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks to provide a high level of current income, consistent with preservation of capital, by investing in a diversified portfolio of securities that, in the opinion of the Adviser, may be undervalued relative to similar securities in the marketplace. Under normal market conditions, the Fund invests at least 80% of its assets in preferred stocks and other preferred securities. Over the last twelve months * Preferred stocks posted lackluster returns amid rising interest rates and a glut of new issuance. * Many of the Funds best performers for the year were those helped by high coupons and/or tax-advantaged status. * Holdings in U.S. automakers detracted from performance amid an industry slump. Top 10 issuers Nexen, Inc. 3.5% DPL Capital Trust II 2.9% MetLife, Inc. 2.7% Telephone & Data Systems, Inc. 2.5% HSBC Finance Corp. 2.5% Interstate Power & Light Co. 2.4% ING Groep NV 2.4% FPC Capital I 2.4% PFGI Capital Corp. 2.3% Public Storage, Inc. 2.2% As a percentage of net assets plus the value of preferred shares on July 31, 2006. Preferred Income Fund 1 Managers report John Hancock Preferred Income Fund Preferred stocks posted lackluster returns for the 12-month period ended July 31, 2006, amid growing worries about inflation and interest rates. The period began on an upbeat note in August 2005 thanks to investors optimism that the Federal Reserve Board might be at or near the end of its then year-long interest rate hike cycle. Because preferreds make fixed-income payments in the form of dividends, their prices tend to follow those of U.S. Treasury securities. Also aiding preferreds was strong demand from investors seeking higher-yielding alternatives to U.S. government securities. But from the early fall through the final weeks of 2005, preferreds suffered a significant sell-off in response to worries over the future direction of inflation and interest rates. Stronger-than-expected economic news resurrected worries that inflation wasnt dead after all, prompting fears that the Fed would be forced to continue raising rates to cool price pressures. In the early weeks of 2006, preferred stocks staged a rally, although it was very brief. Only weeks later, preferred stocks resumed their decline as the Treasury market weakened in the midst of renewed evidence that inflation was ticking higher as the global economy strengthened. The appointment of a new Fed chairman also added to the markets worries because investors fretted that Ben Bernanke might overshoot and raise interest rates too high. These factors, coupled with a bout of profit taking, put pressure on preferred stock prices. Also weighing on them was a glut of new issuance, which Gregory K. Phelps and Mark T. Maloney for the Sovereign Asset Management LLC Portfolio Management Team typically came to market with higher yields than already-outstanding securities, making older issues less attractive and putting pressure on their prices. In the final weeks of the period, preferreds rebounded strongly as new issuance abated and the Treasury market rallied. some of our preferred holdings broke with convention and posted strong gains Performance For the 12 months ended July 31, 2006, John Hancock Preferred Income Fund returned 1.37% at net asset value and 10.37% at market value. The difference in the Funds net asset value (NAV) performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By com parison, the average long-term bond fund returned 1.97% at net asset value, according to Morningstar, Inc.; the Standard & Poors 500 Index returned 5.38% and the Dow Jones Utility Average returned 12.73% . Going forward, the Fund has switched its benchmark indexes to ones that are more closely correlated to the Funds holdings. They included the broad-based Lehman Brothers Aggregate Bond Index, which returned 1.46%, and the Merrill Lynch Preferred Stock Hybrid Securities Index, which returned 2.19% . Preferred stocks leaders and laggards Despite the generally difficult environment for preferred stocks overall, some of our preferred holdings broke with convention and posted strong gains for the 12-month period. We enjoyed good gains from PNM Resources, Inc., a New Mexico electric utility. It was bolstered by Preferred Income Fund 3 INDUSTRY DISTRIBUTION 1 Electric utilities 23% Multi-line utilities & unregulated power 10% Diversified banks 9% Investment banking & brokerage 8% Other diversified financial services 8% Consumer finance 5% Life & health insurance 5% Real estate investment trusts 4% Gas utilities 4% Multi-line insurances 4% Integrated telecommunication services 4% Oil & gas exploration & production 4% Regional banks 3% Automobile manufacturers 2% All others 7% the companys move to reopen one of its nuclear plants that had been shut down due to mechanical problems. Our holdings in MetLife, Inc. also aided performance, bolstered by strong demand for preferreds with certain tax advantages. Our stake in Southern Union Co. worked in our favor, thanks to the preferred stocks high coupon and tax-advantaged status, coupled with the companys improved financial results. Our non-callable holdings in DPL Capital Trust II, an electric utility based in and serving Ohio, also made a positive contribution to performance, helped by its high coupons and speculation that the company might be taken over. On the flip side, our exposure to U.S. automakers detracted from performance. Investments in the preferred stocks of Ford Motor Co. and General Motors Corp. detracted from performance in light of concerns about the ongoing profitability of the U.S. auto industry and the two companies declining global market share and credit rating downgrade to below investment grade. Despite their recent travails, we continued to maintain our stake in the two automakers because we like the attractive yields their bonds and preferred stocks offer and believe the companies are taking positive steps to address their problems, including cutting costs and reducing production. Credit quality upgrade Our view is that the global economy is poised for a slowdown. With that in mind, we have purposely added more defensive names to the portfolio, including those issued by companies in recession-resistant industries. By the end of the period, the vast majority of our holdings were issued by utilities and energy companies, which traditionally have proven defensive amid slower economic conditions. We also have a large stake in top tier multinational financial institutions  including Citigroup Capital, HSBC Holdings Plc and Lehman Brothers Holdings, Inc. We believe that they, too, can not only withstand, but possibly even prosper if the global economy weakens. 4 Preferred Income Fund Our outlook for the coming year is increasingly optimistic. Outlook Our outlook for the coming year is increasingly optimistic. At the end of the period, there was mounting evidence that the U.S. economy and, most likely, the global economy, were slowing. Stocks issued by home builders, home improvement stores and low-end retailers sold off heavily, suggesting that U.S. consumers, whose spending accounts for roughly two-thirds of the U.S. gross domestic product, may finally have tightened their purse strings. At the same time, commodity prices sold off and the bond market rallied, suggesting investors view that economic growth was slowing. A late-period inverted yield curve, a graph that plots the yield difference between short- and long-term bonds, also suggested slower economic conditions ahead. An inverted yield curve has typically foreshadowed a recession. In our view, slowing economic conditions will, as they traditionally have, bode well for fixed-income investments, including preferred stocks. We also believe that long-term demand  driven by the baby boom generations increasing need for income-producing investments  will provide an ongoing boost for preferred stocks. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect its own opinions. As such they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment concentration makes the Fund more susceptible than a more broadly diversified fund to factors adversely affecting the utilities industry. Sector investing is subject to greater risks than the market as a whole. 1 As a percentage of the Funds portfolio on July 31, 2006. Preferred Income Fund 5 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 7-31-06 This schedule is divided into five main categories: bonds, capital preferred securities, common stocks, preferred stocks and short-term investments. The bonds, capital preferred securities, common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 1.71% (Cost $10,855,338) Electric Utilities 1.71% Black Hills Corp., Note 6.500% 05-15-13 BBB $5,950 5,928,241 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,589,990 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 10.39% (Cost $62,736,206) Diversified Banks 1.22% Lloyds TSB Bank Plc, 6.90%, 11-29-49 (United Kingdom) A+ $7,500 7,490,625 Electric Utilities 4.17% DPL Capital Trust II, 8.125%, 09-01-31 BB 24,000 25,560,000 Gas Utilities 2.89% KN Capital Trust I, 8.56%, Ser B, 04-15-27 BB+ 11,500 10,892,512 KN Capital Trust III, 7.63%, 04-15-28 BB+ 8,000 6,873,400 Integrated Telecommunication Services 0.99% TCI Communications Financing Trust III, 9.65%, 03-31-27 BBB 5,700 6,072,136 Regional Banks 1.12% Summit Capital Trust I, 8.40%, Ser B, 03-15-27 A 6,500 6,861,816 6 Preferred Income Fund See notes to financial statements F I N A N C I A L S T A T E M E N T S Issuer Shares Value Common stocks 5.53% (Cost $28,160,080) Electric Utilities 1.48% FPL Group, Inc. 160,000 6,902,400 Scottish Power Plc, American Depositary Receipt (ADR) (United Kingdom) 47,619 2,154,760 Independent Power Producers & Energy Traders 1.15% TXU Corp. 110,000 7,065,300 Multi-Utilities & Unregulated Power 2.90% Alliant Energy Corp. 190,000 6,874,200 DTE Energy Co. 111,046 4,699,467 TECO Energy, Inc. 390,000 6,216,600 Credit Issuer, description rating (A) Shares Value Preferred stocks 124.34% (Cost $781,256,374) Agricultural Products 1.82% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 143,000 11,189,750 Asset Management & Custody Banks 0.15% BNY Capital V, 5.95%, Ser F A 40,000 918,000 Automobile Manufacturers 2.77% Ford Motor Co., 7.50% B+ 40,000 714,000 General Motors Corp., 7.25%, Ser 04-15-41 B 378,700 6,850,683 General Motors Corp., 7.25%, Ser 07-15-41 B 82,000 1,480,920 General Motors Corp., 7.25%, Ser 02-15-52 B 254,300 4,506,196 General Motors Corp., 7.375%, Ser 05-15-48 Caa1 65,000 1,157,000 General Motors Corp., 7.375%, Ser 10-01-51 B 129,000 2,322,000 Broadcasting & Cable TV 0.91% Comcast Corp., 7.00% BBB+ 222,000 5,572,200 Consumer Finance 7.07% CIT Group, Inc., 6.35%, Ser A BBB+ 70,000 1,764,000 Ford Motor Credit Co., 7.60% Ba3 315,600 6,816,960 HSBC Finance Corp., 6.00% AA 214,200 5,018,706 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 297,000 7,445,790 HSBC Finance Corp., 6.875% AA 399,800 10,146,924 SLM Corp., 6.00% A 214,100 4,928,582 SLM Corp., 6.97%, Ser A BBB+ 137,390 7,274,800 Diversified Banks 12.10% BAC Capital Trust IV, 5.875% A 181,150 4,104,859 Bank One Capital Trust VI, 7.20% A 81,100 2,038,854 Comerica Capital Trust I, 7.60% BBB+ 178,100 4,479,215 See notes to financial statements Preferred Income Fund 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Banks (continued) Fleet Capital Trust VII, 7.20% A 322,500 $8,139,900 Fleet Capital Trust VIII, 7.20% A 464,750 11,753,527 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A 150,000 3,615,000 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 550,900 12,411,777 Royal Bank of Scotland Group Plc, 6.35%, Ser N, ADR (United Kingdom) A 20,000 491,400 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) A 225,000 5,598,000 USB Capital IV, 7.35% A 165,700 4,150,785 USB Capital V, 7.25% A 103,599 2,615,875 USB Capital VI, 5.75% A 20,000 443,000 USB Capital VII, 5.875% A 36,900 832,095 USB Capital VIII, 6.35%, Ser 1 A 169,800 4,041,240 USB Capital X, 6.50% A 45,000 1,100,250 Wachovia Preferred Funding Corp., 7.25%, Ser A A 69,000 1,877,490 Wells Fargo Capital Trust IV, 7.00% A+ 108,100 2,728,444 Wells Fargo Capital Trust VI, 6.95% A 53,400 1,351,554 Wells Fargo Capital Trust VII, 5.85% A+ 107,750 2,448,080 Electric Utilities 25.44% Boston Edison Co., 4.78% A 15,143 1,303,812 Entergy Arkansas, Inc., 6.70% AAA 25,300 634,018 Entergy Mississippi, Inc., 7.25% A 346,000 8,968,320 FPC Capital I, 7.10%, Ser A BB+ 844,691 21,235,532 FPL Group Capital Trust I, 5.875% BBB+ 502,200 11,359,764 Georgia Power Capital Trust VII, 5.875% BBB+ 250,600 5,663,560 Georgia Power Co., 6.00%, Ser R A 395,497 9,373,279 Great Plains Energy, Inc., 8.00%, Conv BBB 764,900 18,166,375 HECO Capital Trust III, 6.50% BBB 375,400 9,497,620 Interstate Power & Light Co., 8.375%, Ser B Baa3 700,000 21,770,000 Northern States Power Co., 8.00% BBB 235,000 5,997,200 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,321,890 PPL Energy Supply, LLC, 7.00% BBB 353,660 8,883,939 Southern California Edison Co., 6.125% BBB 119,000 11,647,125 Southern Co. Capital Trust VI, 7.125% BBB+ 49,800 1,267,410 Virginia Power Capital Trust, 7.375% BB+ 518,150 13,005,565 Gas Utilities 3.33% Southern Union Co., 5.00%, Conv BBB 30,000 1,589,400 Southern Union Co., 7.55%, Ser A BB+ 296,600 7,646,348 Southwest Gas Capital II, 7.70% BB 404,300 10,370,295 TransCanada Pipelines Ltd., 8.25% (Canada) BBB 32,800 836,400 Hotels, Resorts & Cruise Lines 0.49% Hilton Hotels Corp., 8.00% BB 118,100 2,993,835 8 Preferred Income Fund See notes to financial statements F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Integrated Telecommunication Services 4.53% Telephone & Data Systems, Inc., 6.625% A 233,000 5,592,000 Telephone & Data Systems, Inc., 7.60%, Ser A A 690,687 17,191,199 Verizon New England, Inc., 7.00%, Ser B A3 199,450 4,986,250 Investment Banking & Brokerage 11.75% Bear Stearns Capital Trust III, 7.80% BBB 40,600 1,017,842 Goldman Sachs Group, Inc., 6.20%, Ser B A 460,000 11,458,600 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A 150,000 3,649,500 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A 70,000 1,623,300 Lehman Brothers Holdings, Inc., 5.94% Depositary Shares, Ser C A 175,600 8,516,600 Merrill Lynch Preferred Capital Trust III, 7.00% A 330,500 8,417,835 Merrill Lynch Preferred Capital Trust IV, 7.12% A 247,752 6,307,766 Merrill Lynch Preferred Capital Trust V, 7.28% A 367,000 9,402,540 Morgan Stanley Capital Trust II, 7.25% A 240,200 6,012,206 Morgan Stanley Capital Trust III, 6.25% A 192,400 4,577,196 Morgan Stanley Capital Trust IV, 6.25% A 57,000 1,340,640 Morgan Stanley Capital Trust V, 5.75% A1 347,000 7,588,890 Morgan Stanley Capital Trust VI, 6.60% A 90,000 2,213,100 Life & Health Insurance 6.57% Lincoln National Capital VI, 6.75%, Ser F A 148,600 3,787,814 MetLife, Inc., 6.50%, Ser B BBB 950,500 23,943,095 PLC Capital Trust IV, 7.25% BBB+ 186,600 4,730,310 PLC Capital Trust V, 6.125% BBB+ 256,000 5,990,400 Prudential Plc, 6.50% (United Kingdom) A 75,000 1,852,500 Multi-Line Insurance 5.68% AEGON NV, 6.375% (Netherlands) A 444,900 10,860,009 AEGON NV, 6.50% (Netherlands) A 111,100 2,755,280 ING Groep NV, 6.20% (Netherlands) A 134,793 3,290,297 ING Groep NV, 7.05% (Netherlands) A 703,800 17,975,052 Multi-Utilities & Unregulated Power 11.67% Aquila, Inc., 7.875% B2 511,700 12,797,617 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 40,000 4,173,752 BGE Capital Trust II, 6.20% BBB 831,825 18,890,746 Dominion CNG Capital Trust I, 7.80% BB+ 253,476 6,347,039 DTE Energy Trust I, 7.80% BB+ 135,100 3,391,010 PNM Resources, Inc., 6.75%, Conv BBB 268,000 13,207,040 PSEG Funding Trust II, 8.75% BB+ 233,500 6,227,445 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 614,225 TECO Capital Trust I, 8.50% B 234,893 5,933,397 See notes to financial statements Preferred Income Fund 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Oil & Gas Exploration & Production 5.37% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 4,530 1,268,491 Nexen, Inc., 7.35% (Canada) BB+ 1,261,000 31,663,710 Other Diversified Financial Services 10.93% ABN AMRO Capital Funding Trust V, 5.90% A 626,100 14,275,080 ABN AMRO Capital Funding Trust VII, 6.08% A 328,000 7,711,280 Citigroup Capital VII, 7.125% A 138,700 3,520,206 Citigroup Capital VIII, 6.95% A 410,600 10,236,258 Citigroup Capital X, 6.10% A 100,000 2,380,000 Citigroup Capital XI, 6.00% A 25,000 584,500 General Electric Capital Corp., 5.875% AAA 151,500 3,552,675 General Electric Capital Corp., 6.10% AAA 51,210 1,230,064 JPMorgan Chase Capital IX, 7.50%, Ser I A 61,000 1,531,710 JPMorgan Chase Capital X, 7.00%, Ser J A1 607,100 15,414,269 JPMorgan Chase Capital XI, 5.875%, Ser K A 289,700 6,610,954 Real Estate Investment Trusts 6.32% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,589,400 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,636,160 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 59,925 1,439,399 Duke Realty Corp., 7.99%, Depositary Shares, Ser B BBB 251,830 12,379,031 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 25,000 579,750 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 100,000 2,349,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 497,643 12,809,331 Public Storage, Inc., 8.00%, Depositary Shares, Ser R BBB+ 157,965 3,985,457 Regional Banks 3.76% KeyCorp Capital VI, 6.125% BBB 20,900 491,150 National Commerce Capital Trust II, 7.70% A 80,300 2,033,999 PFGI Capital Corp., 7.75% A 796,000 20,571,665 Reinsurance 0.54% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB 153,100 3,299,305 Specialized Finance 0.41% Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) BB+ 100,000 2,502,000 Thrifts & Mortgage Finance 1.87% Abbey National Plc, 7.25% (United Kingdom) A 80,080 2,001,199 Abbey National Plc, 7.375% (United Kingdom) A 370,000 9,490,500 Wireless Telecommunication Services 0.86% United States Cellular, 7.50% A 205,760 5,257,168 10 Preferred Income Fund See notes to financial statements F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 2.70% (Cost $16,600,000) Government U.S. Agency 2.70% Federal Home Loan Bank, Disc Note 4.95% 08-01-06 AAA $16,600 16,600,000 Total investments 144.67% Other assets and liabilities, net 0.98% Fund preferred shares, at value (45.65%) Total net assets 100.00% (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $11,189,750 or 1.82% of the Funds net assets as of July 31, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Preferred Income Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $899,607,998) $887,697,193 Cash 57,835 Cash segregated for futures contracts 546,000 Dividends and interest receivable 4,343,033 Receivable for swap contracts 300,281 Unrealized appreciation of swap contracts 3,461,687 Receivable from affiliates Other 5,892 Other assets 69,575 Total assets Liabilities Payable for investments purchased 2,511,000 Payable for futures variation margin 26,250 Payable to affiliates Management fees 40,400 Other payables and accrued expenses 186,262 Total liabilities Auction Preferred Shares (APS) including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 11,200 shares issued, liquidation preference of $25,000 per share Net assets Common shares capital paid-in 610,159,568 Accumulated net realized gain on investments, financial futures contracts and swap contracts 11,258,167 Net unrealized depreciation of investments, financial futures contracts and swap contracts (9,078,436) Accumulated net investment income 1,256,165 Net assets applicable to common shares Net asset value per common share Based on 25,732,207 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $23.85 12 Preferred Income Fund See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-06 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends $57,225,820 Interest 6,730,697 Total investment income Expenses Investment management fees 6,818,962 Accounting and legal services fees 171,994 Trustees fees 38,782 Compliance fees 13,885 APS auction fees 734,721 Custodian fees 146,547 Printing 114,338 Federal excise tax 71,930 Professional fees 39,124 Transfer agent fees 29,993 Registration and filing fees 23,825 Interest 1,381 Miscellaneous 67,506 Total expenses Less expense reductions (1,818,390) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 11,364,423 Financial futures contracts 2,274,467 Swap contracts 1,327,259 Change in net unrealized appreciation (depreciation) of Investments (56,316,810) Financial futures contracts (1,174,063) Swap contracts (53,172) Net realized and unrealized loss Distributions to APS (11,676,521) Increase in net assets from operations See notes to financial statements Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, and distributions, if any, paid to shareholders. Year Year ended ended 7-31-05 1 7-31-06 Increase (decrease) in net assets From operations Net investment income $59,069,003 $57,501,919 Net realized gain 2,763,535 14,966,149 Change in net unrealized appreciation (depreciation) 27,170,977 (57,544,045) Distributions to APS (6,743,397) (11,676,521) Increase in net assets resulting from operations Distributions to common shareholders From net investment income (51,717,164) (47,861,906) From net realized gain  (5,081,339) From Fund share transactions  Net assets Beginning of period 632,533,191 663,291,207 End of period 2 1 Audited by previous auditor. 2 Includes accumulated net investment income of $405,363 and $1,256,165, respectively. 14 Preferred Income Fund See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES PERIOD ENDED 7-31-03 7-31-04 1 7-31-05 1 7-31-06 Per share operating performance Net asset value, beginning of period 3 Net investment income 4 2.02 2.31 2.30 2.24 Net realized and unrealized gain (loss) on investments 1.32 (0.25) 1.16 (1.66) Distributions to APS (0.12) (0.13) (0.26) (0.45) Total from investment operations Less distributions to common shareholders From net investment income (1.80) (2.16) (2.01) (1.86) From net realized gain  (0.33)  (0.20) Capital charges Offering costs related to common shares (0.02)    Offering costs and underwriting discounts related to APS (0.13)       Net asset value, end of period Per share market value, end of period Total return at market value 5,6 (%) 8 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $645 $633 $663 $614 Ratio of expenses to average net assets 9 (%) 1.00 10 1.02 1.02 1.03 Ratio of gross expenses to average net assets 11 (%) 1.28 10 1.31 1.31 1.31 Ratio of net investment income to average net assets 12 (%) 9.11 10 9.21 9.03 9.14 Portfolio turnover (%) 20 21 24 18 Senior securities Total value of APS outstanding (in millions) $280 $280 $280 $280 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25 Average market value per unit (in thousands) $25 $25 $25 $25 Asset coverage per unit 13 $83,686 $79,892 $83,539 $79,097 See notes to financial statements Preferred Income Fund 15 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous auditor. 2 Inception period from 8-27-02 through 7-31-03. 3 Reflects the deduction of a $1.125 per share sales load. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Assumes dividend reinvestment and a purchase at the offering price of $25.00 per share on the inception date and a sale at the current market price on the last day of the period. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.72%, 0.71%, 0.72% and 0.71%, respectively. 10 Annualized. 11 Ratios calculated on the basis of expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized gross ratios of expenses would have been 0.92%, 0.91%, 0.92% and 0.91%, respectively. 12 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 6.59% , 6.43%, 6.33% and 6.33%, respectively. 13 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 16 See notes to financial statements Preferred Income Fund Notes to financial statements Note A Accounting policies John Hancock Preferred Income Fund (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. The Fund determines the net asset value of the common shares each business day. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Discount and premium on securities The Fund accretes discount and amortizes premium from par value on securities from either the date of issue or the date of purchase over the life of the security. Expenses The majority of the expenses are directly iden-tifiable to an individual fund. Expenses that are not readily identifiable to a specific fund will be allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative sizes of the funds. Financial futures contracts The Fund may buy and sell financial futures contracts. Buying futures tends to increase the Funds exposure to the underlying instrument. Selling futures tends to decrease the Funds exposure to the underlying instrument or hedge other Funds instruments. At the time the Fund enters into a financial futures contract, it is required to deposit with its custodian a specified amount of cash or U.S. government securities, known as initial margin, equal to a certain percentage of the value of the financial futures contract being traded. Each day, the futures contract is valued at the official settlement price of the board of trade or U.S. commodities exchange on which it trades. Subsequent payments to and from the broker, known as variation margin, are made on a daily basis as the market price of the financial futures contract fluctuates. Daily variation margin adjustments arising from this mark to market are recorded by the Fund as unrealized gains or losses. When the contracts are closed, the Fund recognizes a gain or loss. Risks of entering into financial futures contracts include the possibility that there may be an illiquid market and/or that a change in the value of the contracts may not correlate with changes in the value of the underlying securities. In addition, the Fund could be prevented from opening or realizing the benefits of closing out financial futures positions because of position limits or limits on daily price fluctuation imposed by an exchange. For federal income tax purposes, the amount, character and timing of the Funds gains and/ or losses can be affected as a result of finan-cial futures contracts. On July 31, 2006, the Fund had deposited $546,000 in a segregated account to cover margin requirements on open financial futures contracts. Preferred Income Fund 17 The Fund had the following financial futures contracts open on July 31, 2006: NUMBER OF OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DEPRECIATION U.S. 10-Year Treasury Note 210 Short Sep 06 ($254,125) U.S. 10-Year Treasury Note 210 Short Sep 06 (99,908) U.S. 10-Year Treasury Note 420 Short Sep 06 (275,285) ($629,318) Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. The Fund records changes in the value of the swaps as unrealized gains or losses on swap contracts. Accrued interest receivable or payable on the swap contracts is recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the coun-terpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. The Fund had the following interest rate swap contracts open on July 31, 2006: RATE TYPE PAYMENTS NOTIONAL PAYMENTS MADE RECEIVED TERMINATION AMOUNT BY FUND BY FUND DATE APPRECIATION $70,000,000 2.56%(a) 3-month LIBOR June 08 $3,461,687 (a) Fixed rate Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation) was issued, and is effective for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. This Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management has recently begun to evaluate the application of the Interpretation to the Fund, and has not at this time quantified the impact, if any, resulting from the adoption of this Interpretation on the Funds financial statements. Dividends, interest and distributions Dividend income on investment securities is recorded on the ex-dividend date or, in the case of some foreign securities, on the date thereafter when the Fund identifies the dividend. Interest income on investment securities is recorded on the accrual basis. Foreign income may be subject to foreign withholding taxes, which are accrued as applicable. The Fund records distributions from net investment income and net realized gains on the ex-dividend date. During the year ended July 31, 2005, the tax character of distributions paid was as follows: ordinary income $58,460,561. During the year ended July 31, 2006, the tax character of distributions paid was as follows: ordinary income $58,813,871 and long-term capital gains $5,805,895. 18 Preferred Income Fund As of July 31, 2006, the components of distributable earnings on a tax basis included $8,689,498 of undistributed ordinary income and $3,402,529 of undistributed long-term gain. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. Note B Management fee and transactions with affiliates and others The Fund has an investment management contract with John Hancock Advisers LLC (the Adviser), a wholly owned subsidiary of the John Hancock Financial Services, Inc. Under the investment management contract, the Fund pays a daily management fee to the Adviser at an annual rate of 0.75% of the Funds average daily net asset value and the value attributable to the Auction Preferred Shares (collectively, managed assets). The Adviser has contractually agreed to limit the Funds management fee to the following: 0.55% of the Funds average daily managed assets until the fifth anniversary of the commencement of the Funds operations, 0.60% of such assets in the sixth year, 0.65% of such assets in the seventh year, and 0.70% of average daily managed assets in the eighth year. Accordingly, the expense reductions related to the reduction in management fee amounted to $1,818,390 for the year ended July 31, 2006. After the eighth year the Adviser will no longer waive a portion of the management fee. Effective December 31, 2005, the investment management teams of the Adviser were reorganized into Sovereign Asset Management LLC (Sovereign), a wholly owned indirect subsidiary of John Hancock Life insurance Company (JHLICo). The Adviser remains the principal advisor on the Fund and Sovereign acts as subadviser under the supervision of the Adviser. The restructuring did not have an impact on the Fund, which continues to be managed using the same investment philosophy and process. The Fund is not responsible for payment of the subadvisory fees. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting and legal services for the Fund. The compensation for the year amounted to $171,994. The Fund also paid the Adviser the amount of $154 for certain publishing services, included in the printing fees. The Fund reimbursed JHLICo for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. The Fund is listed for trading on the New York Stock Exchange (NYSE) and has filed with the NYSE its chief executive officer certifica-tion regarding compliance with the NYSEs listing standards. The Fund also files with the Securities and Exchange Commission the certification of its chief executive officer and chief accounting officer required by Section 302 of the Sarbanes-Oxley Act. Preferred Income Fund 19 Note C Fund share transactions Common shares This listing illustrates the Funds distributions reinvested, reclassification of the Funds capital accounts and the number of common shares outstanding at the beginning and end of the last two periods, along with the corresponding dollar value. Year ended 7-31-05 1 Year ended 7-31-06 Shares Amount Shares Amount Beginning of period 25,723,740 $610,100,382 25,732,207 $610,275,344 Distributions reinvested 8,467 215,062   Reclassification of capital accounts  (40,100)  (115,776) End of period 1 Audited by previous auditor. Auction preferred shares The Fund issued a total of 11,200 Auction Preferred Shares (2,240 shares of Series M, 2,240 shares of Series T, 2,240 shares of series W, 2,240 shares of Series TH and 2,240 shares of Series F) (collectively, the APS) on October 23, 2002, in a public offering. The underwriting discount of $2,800,000 has been charged to capital paid-in of common shares during the period ended July 31, 2003. Offering costs of $617,673 related to common shares and offering costs of $385,442 incurred in connection with the preferred shares were charged to the Funds capital paid-in during the period ended July 31, 2003. Dividends on the APS, which accrue daily, are cumulative at a rate that was established at the offering of the APS and has been reset every seven days thereafter by an auction. Prior to April 19, 2006 the rates on Series W had been reset and paid over special dividend payment periods. During the year ended July 31, 2006, dividend rates on APS ranged as follows: Series M from 2.98% to 5.15%, Series T from 3.12% to 5.17%, Series W from 3.47% to 5.20%, Series TH from 2.94% to 5.20% and Series F from 3.00% to 5.24% . Accrued dividends on APS are included in the value of APS on the Funds Statement of Assets and Liabilities. The APS are redeemable at the option of the Fund, at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends on any dividend payment date. The APS are also subject to mandatory redemption at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, if the Fund is in default on its asset coverage requirements with respect to the APS, as defined in the Funds bylaws. If the dividends on the APS shall remain unpaid in an amount equal to two full years dividends, the holders of the APS, as a class, have the right to elect a majority of the Board of Trustees. In general, the holders of the APS and the common shareholders have equal voting rights of one vote per share, except that the holders of the APS, as a class, vote to elect two members of the Board of Trustees, and separate class votes are required on certain matters that affect the respective interests of the APS and common shareholders. Note D Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the year ended July 31,2006, aggregated $165,750,742 and $162,779,761, respectively. The cost of investments owned on July 31, 2006, including short-term investments, for federal income tax purposes was $899,735,620. Gross unrealized appreciation and depreciation of investments aggregated $24,719,922 and $36,758,349, respectively, resulting in net unrealized depreciation of $12,038,427. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities and amortization of premiums and accretion of discounts on debt securities. 20 Preferred Income Fund Note E Reclassification of accounts During the year ended July 31, 2006, the Fund reclassified amounts to reflect a decrease in accumulated net realized gain on investments of $2,771,534, an increase in accumulated net investment income of $2,887,310 and a decrease in capital paid-in of $115,776. This represents the amounts necessary to report these balances on a tax basis, excluding certain temporary differences, as of July 31, 2006. Additional adjustments may be needed in subsequent reporting periods. These reclas-sifications, which have no impact on the net asset value of the Fund, are primarily attributable to certain differences in the computation of distributable income and capital gains under federal tax rules versus accounting principles generally accepted in the United States of America, book and tax differences in accounting for federal excise tax, non deductible organizational costs, amortization of premium and certain foreign currency adjustments. The calculation of net investment income per share in the Funds Financial Highlights excludes these adjustments. Preferred Income Fund 21 Auditors report Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of John Hancock Preferred Income Fund, In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Preferred Income Fund (the Fund) at July 31, 2006, the results of its operations, the changes in its net assets and the financial highlights for the year then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of securities as of July 31, 2006 by correspondence with the custodian and brokers, provides a reasonable basis for our opinion. The statement of changes in net assets of the Fund for the year ended July 31, 2005 and the financial highlights for each of the periods ended on or before July 31, 2005 were audited by another independent registered public accounting firm, whose report dated September 12, 2005 expressed an unqualified opinion thereon. PricewaterhouseCoopers LLP Boston, Massachusetts September 8, 2006 22 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Fund, if any, paid during its taxable year ended July 31, 2006. This Fund has designated distributions to shareholders of $5,805,895 as long-term capital gain dividend. With respect to the ordinary dividends paid by the Fund for the fiscal year ended July 31, 2006, 41.31% of the dividends qualifies for the corporate dividends-received deduction. The Fund hereby designates the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. This amount will be reflected on Form 1099-DIV for the calendar year 2006. Shareholders will be mailed a 2006 U.S. Treasury Department Form 1099-DIV in January 2007. This will reflect the total of all distributions that are taxable for calendar year 2006. 23 Investment objective and policy The Funds primary objective is to provide a high level of current income, consistent with preservation of capital. The Funds secondary objective is to provide growth of capital to the extent consistent with its primary objective. The Fund seeks to achieve its objectives by investing in a diversified portfolio of securities that, in the opinion of the Adviser, may be undervalued relative to similar securities in the marketplace. Under normal market conditions, the Fund invests at least: (a) 80% of its assets in preferred stocks and other preferred securities, including convertible preferred securities, (b) 25% of its total assets in the industries comprising the utilities sector and (c) 80% of its total assets in preferred securities or other fixed-income securities, that are rated investment grade or higher by Moodys or Standard & Poors at the time of investment. Assets are defined as net assets, including the liquidation preference of APS, plus borrowing for investment purposes. Bylaws On December 16, 2003, the Trustees approved the following change to the Funds bylaws. The auction preferred shares section of the Funds bylaws was changed to update the rating agency requirements in keeping with recent changes to the agencies basic maintenance reporting requirements for leveraged closed-end funds. Bylaws now require an independent accountants confirmation only once per year, at the Funds fiscal yearend, and changes to the agencies basic maintenance reporting requirements that include modifications to the eligible assets and their respective discount factors. These revisions bring the Funds bylaws in line with current rating agency requirements. On September 14, 2004, the Trustees approved an amendment to the Funds bylaws increasing the maximum applicable dividend rate ceiling on the preferred shares to conform with the modern calculation methodology used by the industry and other John Hancock funds. Dividends and distributions During the year ended July 31, 2006, dividends from net investment income totaling $1.8600 and distributions from capital gains totaling $0.1975 per share were paid to common shareholders. The dates of payments and amounts per share are as follows: PAYMENT INCOME DATE DIVIDEND August 31, 2005 $0.1550 September 30, 2005 October 31, 2005 November 30, 2005 December 30, 2005 January 31, 2006 February 28, 2006 March 31, 2006 April 28, 2006 June 2, 2006 June 30, 2006 July 31, 2006 CAPITAL GAIN DISTRIBUTION December 30, 2005 $0.1975 Dividend reinvestment plan The Fund offers its shareholders a Dividend Reinvestment Plan (the Plan), which offers the opportunity to earn compounded yields. Each holder of common shares will automatically have all distributions of dividends and capital gains reinvested by Mellon Investor Services, as Plan Agent for the common shareholders (the Plan Agent), unless an election is made to receive cash. Holders of common shares who elect not to participate in the Plan will receive all distributions in cash, paid by check and mailed directly to the shareholder of record (or, if the common shares are held in street or other nominee name, then to the nominee) by the Plan Agent, as dividend-disbursing agent.
